Case 2:18-cv-02322-SVW-SK Document 35 Filed 11/13/18 Page 1 of 2 Page ID #:242




1    CENTER FOR DISABILITY ACCESS
     Raymond G. Ballister, Jr., SBN 111282
2    Phyl Grace, Esq., SBN 171771
     Chris Carson, Esq. SBN 280048
3    Mail: PO Box 262490
     San Diego, CA 92196-2490
4    Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
5    (858) 375-7385; (888) 422-5191 fax
     phylg@PotterHandy.com
6
     Attorneys for Plaintiff Nehemiah Kong
7
8
9                                  UNITED STATES DISTRICT COURT
10                                CENTRAL DISTRICT OF CALIFORNIA
11
12   Nehemiah Kong,                              )   Case No.: 2:18-cv-02322-SVW-SK
13                   Plaintiff,                  )
                                                 )       JOINT EXHIBIT LIST
14          v.                                   )
15   Silver Liquor Market and                    )   Pretrial Conference: December 3, 2018
     Laundryland Inc., a California              )    Time: 3:00 p.m.
16   Corporation; and Does 1-10,
                                                 )
17                   Defendants.                 )       Complaint Filed: March 22, 2018
18
                                                 )       Trial Date: December 11, 2018
                                                 )
19                                               )       Honorable Judge Stephen V. Wilson
20                                               )

21
22               Plaintiff Nehemiah Kong and Defendant Silver Liquor Market and Laundryland
23   Inc. hereby submit, pursuant to U.S.D.C. Central District L.R. 16-6, the below list of
24   exhibits which may be produced at trial in the above-entitled action.
25   ///
26   ///
27   ///
28   ///
                                                     1

           Joint Exhibit List                                      Case #: 2:18-cv-02322-SVW-SK
Case 2:18-cv-02322-SVW-SK Document 35 Filed 11/13/18 Page 2 of 2 Page ID #:243




1                                   JOINT LIST OF EXHIBITS
2      NO.                    DESCRIPTION                       OBJECTIONS
3       1          Plaintiff’s photographs of exterior and
4                  interior of Defendant’s business, taken
                               March 19, 2018
5
6       2        Copy of photographs of the parking of the
                       Store, provided by Plaintiff
7
8       3       Copy of Plaintiff’s Expert Witness’s Report,
                          dated October 28, 2018
9
       101       Copy of Defendant’s Expert Report, dated
10                          November 14, 2014
11     102        Copy of Declaration of David Anderson,            Hearsay without exception.
12                        dated October 14, 2018
13     103      Defendant’s photographs of the parking lot
                and interior of the Store, taken October 13,
14
                                    2018
15
16
             Pursuant to Local Rule 5-4.3.4, the filer attests that all other signatories listed,
17
     and on whose behalf this filing is submitted, concur in the content of this filing and
18
     have authorized this filing.
19
20
     Dated: November 13, 2018             CENTER FOR DISABILITY ACCESS
21
                                          By: _/s/ Chris Carson
22
                                          CHRIS CARSON
23                                        Attorneys for Plaintiff
24
25   Dated: November 13, 2018             TABATABAI & MIYAMOTO, APC
26                                        By: __/s/ Farzad Tabatabai________________
27                                       FARZAD TABATABAI
                                         Attorneys for Defendant
28

                                                   2

       Joint Exhibit List                                         Case #: 2:18-cv-02322-SVW-SK
